United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1335
                                   ___________

J.C. Lambert,                         *
                                      *
             Appellant,               * Appeal from the United States
                                      * District Court for the
      v.                              * Western District of Arkansas.
                                      *
University of Arkansas, Board of      * [UNPUBLISHED]
Trustees,                             *
                                      *
             Appellee.                *
                                 ___________

                             Submitted: December 28, 2005
                                Filed: January 11, 2006
                                 ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       J.C. Lambert appeals the district court’s1 adverse grant of summary judgment
in his Title VII action against the University of Arkansas, Board of Trustees (Board).
His claims arose from the non-renewal of his employment contract as a fire-training
coordinator. Having carefully reviewed the record, see Shanklin v. Fitzgerald, 397
F.3d 596, 602 (8th Cir. 2005), cert. denied, 126 S. Ct. 807 (de novo standard of
review), we affirm.


      1
        The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas.
      Even assuming Lambert established a prima facie case of race discrimination,
see Cherry v. Ritenour Sch. Dist., 361 F.3d 474, 478 (8th Cir. 2004) (elements), we
conclude he did not create any trialworthy issues on whether the legitimate,
nondiscriminatory reason for not renewing his contract was pretextual. Lambert failed
to produce admissible evidence sufficient to rebut the Board’s evidence. See Sallis
v. Univ. of Minn., 408 F.3d 470, 474 (8th Cir 2005) (nonmoving party must produce
admissible evidence demonstrating genuine issue of material fact remains). Further,
Lambert admits his opinion that complaints about his performance were racially
motivated or based in discrimination lack factual support. See Marquez v.
Bridgestone/Firestone, Inc., 353 F.3d 1037, 1038 (8th Cir. 2004) (per curiam) (to
survive summary judgment, nonmoving party must substantiate allegations with more
than conjecture or speculation).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-